Mr. JUSTICE GEORGE J. MORAN, dissenting: The majority commits grave error in this case by holding that a trial judge can, in effect, direct a verdict on an essential element of the State’s case because the defense did not specifically challenge the proof of that element. The majority forgets that the defendant could have stood mute during the whole trial and this would not have eliminated the obligation of the State to prove each and every element of the crime charged beyond a reasonable doubt. In this case the State had the obligation to prove the substance was marijuana and the trial court had no authority to direct a verdict in this element, whether the defendant challenged the proof or not. Defendant contends that through its remarks the court essentially told the jury that the State’s exhibit #1 was marijuana, thereby committing reversible error. First the court told the jury not to smoke it, which implied it was marijuana; and second, the court reinforced this assumption when it told the juiy that the State’s chemist witness was the most qualified judge of whether the exhibit was in fact marijuana. I agree. It is a settled proposition in this State that a trial judge in a criminal case may not convey to the jurors his opinions concerning any disputed question of fact and must avoid comments relating to the credibility of witnesses or the weight to be given to then- testimony. (People v. Finn, 17 Ill. 2d 614,162 N.E.2d 354; People v. Santucci, 24 Ill. 2d 93, 180 N.E.2d 491.) The Civil Practice Act also provides that “[t]he court shall give instructions to the jury only in writing, unless the parties agree otherwise, and only as to the law of the case.” Ill. Rev. Stat. 1973, ch. 110, par. 67. In People v. Finn, the court said: “* * * However strong the evidence against an accused may be, and in this case the defendant was caught in the house he was burglarizing with some of the stolen property in his pockets, a fair trial, in all its stages, is a fundamental requirement in a criminal prosecution and when such requirement is not met, it amounts to a denial of due process of law. [Citations.] It is axiomatic that ultimate decisions of fact must fairly be left to the jury, and to this end it is universally held that judges should refrain from conveying to jurors their personal opinions concerning any disputed question of fact.” 17 Ill. 2d 614, 617. In People v. Santucci, the court said: “In all criminal prosecutions the accused person, guilty or innocent, is entitled to a fair and impartial trial by a jury. [Citations.] Ultimate decisions of fact must fairly be left to the jury, as must be the determination of the credibility of witnesses and the weight to be afforded their testimony, and to this end it is not the province of the judge, in a criminal case, to convey his opinions on such matters to the jurors by word or deed.” 24 Ill. 2d 93, 98. For the foregoing reasons, I would reverse the judgment of the trial court and remand this case for a new trial.